Helm, J.
The Ontario tunnel was not located in pursuance of the law relating to tunnel-sites. Lewis failed to follow up his discovery of mineral therein with any ef*341fort whatever towards completing the statutory location of a mining claim. With the possible exception of one day’s work, he performed no labor in the tunnel for a period of nearly four years, although he sometimes used it as a store-house for mining tools. Under these facts we are of opinion that, as against intervening rights, he acquired no interest whatever in the disputed ground’ by virtue of the tunnel in question. He could not, four years after discovering the vein in .this tunnel, post his discovery notice, erect boundary stakes, file his location certificate, and have the inception of his claim, there being intervening rights, relate back to December 14, 1816, the date of such discovery.
The negotiations of Snodgrass with either Lewis or Seddon for the privilege of using the Ontario tunnel in working the Nadenbusch, a patented mine belonging to Snodgrass, are matters of no consequencedn this litigation.
Neither does the mistake, which seems to have been mutual on the part of Snodgrass and Lewis, in supposing that the apex of the vein disclosed in the Ontario tunnel was covered by the Nadenbusch patent, affect the case.
We do not agree with counsel for appellant in their position that it was the duty of Snodgrass, upon discovering this mistake, to inform Lewis, and give him an opportunity to first locate the ground in controversy. As suggested by counsel for appellee, under the evidence there is no more reason for holding that Snodgrass was estopped from locating the Cross lode without notice to Lewis, than there would be for saying that, had Lewis first ascertained the mutual mistake, it would have been his duty to inform Snodgrass, and give the latter precedence in securing the coveted vein. ■ We therefore discard the Ontario tunnel, and the other matters connected therewith, above mentioned, from further consideration in' the case.
Snodgrass first disclosed a vein of mineral upon the ground in controversy by excavating from the surface. *342He immediately posted liis discovery notice, marked the boundaries, and, in the course of seven or eight days, completed his discovery shaft. Within three months from the date of discovery he filed his location certificate for record in the proper office. It is true that Lewis completed his discovery shaft, and recorded his location certificate, at earlier dates than did Snodgrass. But these acts did not overcome the advantage obtained by Snodgrass through his prior discovery.
It is earnestly argued by counsel for appellant that the claim of Snodgrass was a relocation, and that the statute fixing sixty days and three months for sinking the discovery shaft and filing the location certificate, respectively, did not apply to the same. The learned counsel insist that these acts, in connection with relocations, must be performed within a reasonable time; and that, under the circumstances disclosed in this case, seventy days, the period existing between Snodgrass’ discovery and the filing of his certificate for record, was not a reasonable time. In response to the foregoing argument, we have this to say: that, in the first place, there never having been a location of the ground in controversy, it cannot be treated as an abandoned claim; hence the location of Snodgrass should be regarded as an original and not a relocation. But, secondly, counsel are mistaken in their view of the law regarding relocations. Construing the relocation provision in connection with the other location statutes, we are satisfied that the legislatui-e intended to place the original discoverer and the relocator, so far as possible, upon precisely the same footing. • That body doubtless desired to'give the latter sixty days, after finding the vein (technically, perhaps, there could not be a second discovery thereof) and erecting his “new location stake,” to sink a discovery shaft, and three months within which to record his certificate. Such is the construction of the law already announced by this court. Armstrong v. Lower, 6 Colo. 393.
*343It follows from the. foregoing conclusions concerning the facts and the law, that the rights of Snodgrass, by virtue of his location of the ground in controversy, must be held superior to those of appellant acquired through the attempted location of Lewis. ' It is not necessary for us to separately discuss the specific assignments of error, as the questions presented thereon by appellant have been fully answered.
The judgment will be affirmed. .

Affirmed.